Pee Ctjkiam.
The jury awarded plaintiff damages in the sum of $1,000 for false imprisonment and defendant appeals from an order denying a new, trial. That the verdict' is excessive is the only ground for a new trial urged in this court.
Plaintiff, a sleeping car porter on one of defendant’s trains, was arrested without a warrant and taken from the train at defendant’s instance. He was confined in jail for three -days and was then released. No formal charge that he had committed a criminal offense was ever presented to any court or magistrate. The arrest was made in midwinter. Plaintiff presented testimony that he was confined in a cold, filthy and vermin-infested jail, and that the cold aggravated a disease of his neck which resulted in an additional loss of time.
It was the province of the jury to assess the damages. They could allow punitive damages. The trial court has sustained their award, and we are unable to say that they exceeded their discretion or were actuated by passion or prejudice.
Order affirmed.